DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021; 10/08/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Bohn (US Patent Publication Number 20130208362 A1) in view of Ishii (US Patent Publication Number 2011/0128607 A1).
Bohn teaches, as claimed in claim 1, an electronic device (Figs. 1-3; imaging units disclosed in multiple embodiments ¶ 0030), comprising: a head-mounted support structure (302); control circuitry (306); a spatial light modulator (106) that is supported by the head-mounted support circuitry, wherein the spatial light modulator  (106) has pixels and wherein the control circuitry  (306) is configured to produce an image using the pixels; a light source  (108) having multiple light-emitting elements (RGB) configured to produce illumination; and an optical system (115 +118 +208) configured to direct the illumination to the spatial light modulator (106) and to direct corresponding reflected image light from the spatial light modulator to an eye box, wherein the control circuitry (306) is configured to independently adjust each of the light-emitting elements to independently adjust the illumination in different respective areas of the spatial light modulator (¶ 0016), Bohn fails to teach wherein the control circuitry is configured to independently adjust the light-emitting elements by dimming at least one light-emitting element corresponding to an unused portion  of a field of view of the reflected image light. In a related art, Ishii teaches an electronic device, wherein the control circuitry (5531-5533) is configured to independently adjust the light-emitting elements by dimming at 
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn, with the control circuitry, as taught by Ishii, for the purpose of providing a digitally controlled SLM to achieve display images with a 16 bit grayscale without cost penalty and without sacrificing brightness (¶ 0046).
Bohn teaches, as claimed in claim 2, wherein the multiple light-emitting elements (108) are configured to form a one-dimensional array of light-emitting elements.
Bohn teaches, as claimed in claim 3, wherein the multiple light-emitting elements (108) are configured to form an array of sets of light-emitting elements1 (Fig. 2).
Bohn teaches, as claimed in claim 4, wherein each set of the light-emitting elements (108) includes at least two of the light-emitting elements (Fig 2).
Bohn teaches, as claimed in claim 8, wherein the optical system includes a collimating lens, a diffuser, and a condenser lens (402) and wherein no fly’s eye lens array is present between the light source and the spatial light modulator.
Bohn teaches, as claimed in claim 9, wherein the light-emitting elements include red light-emitting diodes(R), green light-emitting diodes (G), and blue light-emitting diodes (B).
Bohn teaches, as claimed in claim 10, wherein the spatial light modulator comprises a spatial light modulator selected from the group consisting of: a liquid-crystal-on-silicon device and a digital micromirror device (¶0016).




Claims 5-7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 20130208362 A1) in view of Ishii (US Patent Publication Number 2011/0128607 A1) and in further view of  in view of Lee (US Patent Publication Number 2006/0067090 A1).
Bohn and Ishii fail to teach, as claimed in claim 5, wherein each set of the light-emitting elements includes a two-dimensional array of the light-emitting elements. In a related art, Lee teaches, wherein each set of the light-emitting elements (10) includes a two-dimensional array of the light-emitting elements (Fig. 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn and Ishii fail to teach, as claimed in claim 6, wherein the array of sets of light-emitting elements is configured to form a two-dimensional array of the sets. In a related art, Lee teaches wherein the array of sets of light-emitting elements is configured to form a two-dimensional array of the sets (Fig. 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn teaches, as claimed in claim 7,wherein the light-emitting elements include multiple red light-emitting diodes (R ) configured to be adjusted independently by the control circuitry, 
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn and Ishii fail to teach, as claimed in claim 11, wherein the light-emitting elements comprise light-emitting diodes. In a related art, Lee teaches wherein the light-emitting elements comprise light-emitting diodes (¶ 0029)
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn teaches, as claimed in claim 17, a head-mounted device, comprising: a display system comprising a spatial light modulator (106), a light source (108) configured to produce illumination, and an optical system (115 +118 +208) configured to direct the illumination to

It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 2013/0208362 A1) in view of in view of Ishii (US Patent Publication Number 2011/0128607 A1) and in view of Lee (US Patent Publication Number 2006/0067090 A1) and in further view of Morrison (US Patent Publication Number 20180129057 A1).
Bohn and Ishii fail to teach, as claimed in claim 14, wherein the light source comprises a dichroic wedge combiner configured to combine red light from the red light-emitting diodes, blue light from the blue light-emitting diodes, and green light from the green light-emitting diodes to form the illumination. In a related art, Morrison teaches wherein the light source comprises a dichroic wedge combiner (443) configured to combine red light from the red light-
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Lee, with the optical combiner, as taught by Morrison, for the purpose of providing an anamorphically reshape an aggregate spot area of the aggregate laser beam (¶0007).
Bohn and Ishii fails to teach, as claimed in claim 18, wherein the light source produces red, green, and blue light and further comprises an optical element configured to combine the red, green, and blue light to provide the illumination. In a related art, Morrison teaches wherein the light source produces red, green, and blue light and further comprises an optical element (443) configured to combine the red, green, and blue light to provide the illumination.
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii and Lee, with the optical combiner, as taught by Morrison, for the purpose of providing an anamorphically reshape an aggregate spot area of the aggregate laser beam (¶0007).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 2013/0208362 A1) in view of in view of Ishii (US Patent Publication Number 2011/0128607 A1) and in further view of Childers (US Patent Publication Number 2017/0299850 A1)
Bohn and Ishii fail to teach, as claimed in claim 22, wherein the control circuitry is configured to independently adjust each of the light-emitting elements to provide more illumination in a first of the respective areas of the spatial light modulator than in a second of the 
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Ishii, with the light emitting elements as taught by Childers, for the purpose of providing span one or more arrays of LED devices, or may be a different group of LED devices from the second group, but the different group of LED devices may include a subset of one or more LED devices from the second group (¶ 0056).


Allowable Subject Matter
Claims 20 and 21 are allowed.
Claim 15, 16, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches, an electronic device has pixels and wherein the control circuitry is configured to produce an image using the pixels e comprising: a head-mounted support structure; control circuitry; a spatial light modulator, prior art fails to simultaneously teach wherein the light-emitting elements include red, green, and blue light-emitting diodes and wherein the light 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

26 January 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An array of RGB elements for each eye.